The Instant Notice of Allowance supersedes the prior Notice Allowance (11/10/2021).


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a robotic and control system (and method of use) comprising the recited elements in cooperation including a manipulator  and control circuitry coupled to an input device for opening and closing a basket at a first closing speed and a second closing speed faster than the first closing speed; in response to receiving a first user interaction via the input device, trigger a first pre-programmed motion of the robotic manipulator, the first preprogrammed motion comprising opening the basket at the second opening speed; and in response to receiving a second user interaction via the input device, trigger a second pre-programmed motion of the robotic manipulator, the second pre-programmed motion comprising closing the basket at the second closing speed (as recited by claims 1, 11, 19, and 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT LUAN/Primary Examiner, Art Unit 3792